Title: To Thomas Jefferson from Carlos IV, King of Spain, 9 September 1802
From: Carlos IV, King of Spain
To: Jefferson, Thomas


          Igualada, Spain, 9 Sep. 1802. Having received the news that the betrothal of his son Fernando, the prince of Asturias, and Maria Antonietta of the Two Sicilies was celebrated at Naples on 25 Aug., and knowing from experience how much interest the United States takes in the affairs of his family, he is confident that the United States will share his satisfaction on this pleasing occasion.
        